Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on September 11, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because it contains references to specific claim numbers. Should claims be cancelled or rejected during prosecution, the claim numbers referenced in the specification may be inaccurate. Furthermore, the claims draw support from the specification; the specification does not draw support from the claims. Appropriate correction is required to remove the claim numbers referenced in the Specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because of legal phraseology ("means").  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the language "wherein the two connecting pieces for at least partially arranging one respective belt end between one another" is grammatically confusing.
Claim 15 incorporates the subject matter of claim 1; therefore, the claim is rejected similarly to claim 1.
Regarding Claim(s) 15, the claim language does not make clear the relationship of the bar end to the rest of the claimed structure. The claim does not previously set forth a bar which provides a bar end that is used to connect the connecting pieces.
Regarding Claim(s) 16, the claim language does not make clear the relationship of the screening bars to the rest of the claimed structure. The claim does not previously set forth screening bars or even if the screening bars are part of the belt.
Claims 2-14, 16 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calhoun (USPN 1895969).
Regarding Claim(s) 1, Calhoun (USPN 1895969) teaches a belt lock for a belt for an agricultural implement, the belt lock comprising: two connecting pieces (A,B), each having an upper part (5) and a lower part (5) which are configured integrally with a hinge region (6,7) forming a receiver; a lock pin (8) receivable by the receiver for selectively connecting the two connecting pieces; wherein the two connecting pieces for at least partially arranging one respective belt end between one another (the belt end is arranged between the upper and lower parts of the connecting pieces), wherein each respective upper and lower part have at least one recess (Figure 4 shows the recesses) for arranging fastening means (9,10), wherein a belt adapter (8') is arranged on each respective connecting piece, the respective belt end being releasably connected thereby to the respective connecting piece.
Regarding Claim(s) 9, the belt adapter has at least one tooth element facing in the direction of a belt end to be arranged.
Regarding Claim(s) 13, Calhoun does not teach a bushing.
Claim(s) 1, 3-6, 8, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ireland (USPN 2898652).
Regarding Claim(s) 1, Ireland (USPN 2898652) teaches a belt lock (13, Ireland uses the term fastener) for a belt for an agricultural implement, the belt lock comprising: two connecting pieces (15), each having an upper part (16) and a lower part (7) which are configured integrally with a hinge region (22) forming a receiver; a lock pin (27,28) receivable by the receiver for selectively connecting the two connecting pieces; wherein the two connecting pieces for at least partially arranging one respective belt end between one another (the belt end is arranged between the upper and lower parts of the connecting pieces), wherein each respective upper and lower part have at least one recess [Col. 2:29, "aligned holes"] for arranging fastening means (20), wherein a belt adapter (44) is arranged on each respective connecting piece, the respective belt end being releasably connected thereby to the respective connecting piece.
Regarding Claim(s) 3, Ireland teaches the belt adapter has at least one adapter plate (the adapter is illustrated as a plate), the belt end being arrangable on one side thereof (as illustrated in Figure 1), whilst the upper or lower part of the connecting piece is arranged on another side remote from the one side thereof (again illustrated in Figure 1).
Regarding Claim(s) 4, Ireland teaches the belt adapter has two adapter plates (upper and lower plates are illustrated) which may be arranged on the sides of the belt end remote from one another.
Regarding Claim(s) 5, the adapter plate has an angled-back region (43).
Regarding Claim(s) 6, the adapter plate is configured as a bar-shaped adapter plate which may be secured to the belt end, and a bar being able to be arranged thereon. The adapter plate is bar-shaped, as it has a length and a width and is secured to the belt end. The language "a bar being able to be arranged thereon" does not positively set forth a bar, only that the plate is capable of having a bar arranged thereon. As the bar is not required by the claim language, and the plate of Ireland would be capable of having a bar arranged thereon, the claim language is met by the prior art.
Regarding Claim(s) 8, Ireland teaches the belt adapter comprises a clamping plate, the adapter plate being able to be clamped thereby to the belt end and/or the connecting piece. There is an adapter plate on the upper and lower surfaces of the belt; therefore, the belt would be clamped between the adapter plates. One of the adapter plates would be a clamping plate.
Regarding Claim(s) 12, the belt adapter has a curved end (43).
Regarding Claim(s) 13, Ireland does not teach a bushing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musil (USPN 4815587) in view of Ireland.
Regarding Claim(s) 1, Musil (USPN 4815587)  teaches a belt lock for a belt for an agricultural implement, the belt lock comprising: two connecting pieces (20, 20A), each having an upper part and a lower part which are configured integrally with a hinge region forming a receiver (Figure 5 shows an upper and lower part connected by a hinge 25); a lock pin (22) receivable by the receiver for selectively connecting the two connecting pieces; wherein the two connecting pieces for at least partially arranging one respective belt end between one another (the belt end is arranged between the upper and lower parts of the connecting pieces), wherein each respective upper and lower part have at least one recess (23,24) for arranging fastening means (15). Musil fails to teach a belt adapter is arranged on each respective connecting piece, the respective belt end being releasably connected thereby to the respective connecting piece. As described above, Ireland teaches a belt adapter (44) connected to connecting pieces (15). Ireland discloses high tension in belt can cause failure in the belt lock (Ireland uses the term fastener) and the adapter is an auxiliary anchoring means for more securely holding a fastener connected to the belt [Col 1:37-54]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the belt lock of Musil to include a belt adapter to provide an auxiliary anchoring means for more securely holding the belt lock to the belt.
Regarding Claim(s) 3, Musil fails to teach the belt adapter has at least one adapter plate, the belt end being arrangable on one side thereof, whilst the upper or lower part of the connecting piece is arranged on another side remote from the one side thereof. Ireland teaches the belt adapter has at least one adapter plate (the adapter is illustrated as a plate), the belt end being arrangable on one side thereof (as illustrated in Figure 1), whilst the upper or lower part of the connecting piece is arranged on another side remote from the one side thereof (again illustrated in Figure 1). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the belt lock of Musil to include a belt adapter to provide an auxiliary anchoring means for more securely holding the belt lock to the belt.
Regarding Claim(s) 4, Musil fails to teach the belt adapter has two adapter plates which may be arranged on the sides of the belt end remote from one another. Ireland teaches the belt adapter has two adapter plates (upper and lower plates are illustrated) which may be arranged on the sides of the belt end remote from one another. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the belt lock of Musil to include a belt adapter to provide an auxiliary anchoring means for more securely holding the belt lock to the belt.
Regarding Claim(s) 5, Musil fails to teach the adapter plate has an angled-back region, which is taught by Ireland (at 43). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the belt lock of Musil to include a belt adapter to provide an auxiliary anchoring means for more securely holding the belt lock to the belt.
Regarding Claim(s) 6, Musil fails to teach the adapter plate is configured as a bar-shaped adapter plate which may be secured to the belt end, and a bar being able to be arranged thereon. The adapter plate of Ireland is bar-shaped, as it has a length and a width and is secured to the belt end. The language "a bar being able to be arranged thereon" does not positively set forth a bar, only that the plate is capable of having a bar arranged thereon. As the bar is not required by the claim language, and the plate of Ireland would be capable of having a bar arranged thereon, the claim language is met by the prior art. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the belt lock of Musil to include a belt adapter to provide an auxiliary anchoring means for more securely holding the belt lock to the belt.
Regarding Claim(s) 8, Musil fails to teach the belt adapter comprises a clamping plate. Ireland teaches the belt adapter comprises a clamping plate, the adapter plate being able to be clamped thereby to the belt end and/or the connecting piece. There is an adapter plate on the upper and lower surfaces of the belt; therefore, the belt would be clamped between the adapter plates. One of the adapter plates would be a clamping plate. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the belt lock of Musil to include a belt adapter to provide an auxiliary anchoring means for more securely holding the belt lock to the belt.
Regarding Claim(s) 12, Musil fails to teach the belt adapter has a curved end, which is taught by Ireland (at 43). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the belt lock of Musil to include a belt adapter to provide an auxiliary anchoring means for more securely holding the belt lock to the belt.
Regarding Claim(s) 13, Musil does not teach a bushing.
Regarding Claim(s) 14, Musil teaches F-type connecting pieces (as illustrated).
Regarding Claim(s) 15, Musil teaches a belt for an agricultural implement, the belt comprising: a belt lock as claimed in claim 1, wherein a belt end is fastened between the upper and lower part (as illustrated) and the two connecting pieces are connected together via a bar end (22 is the end of bar 12). Musil fails to teach the belt adapter of the belt lock of claim 1, which is taught by Ireland (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the belt lock of Musil to include a belt adapter to provide an auxiliary anchoring means for more securely holding the belt lock to the belt.
Regarding Claim(s) 16, Musil teaches screening bars (12), yet fails to teach in the longitudinal direction of the belt, the length of the belt adapter is less than the spacing between two successive screening bars. Ireland teaches the belt adapter and the belt adapter would inherently have a length. Further, it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Absent evidence of the criticality of the claimed length, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select the length of the belt adapter to fit the belt as desired.

Allowable Subject Matter
Claims 2, 7, 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 9320194 is the English equivalent of cited document DE 102013013446.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WILLIAM R HARP/Primary Examiner, Art Unit 3651